 

EXHIBIT 10.2

 

STOCK PURCHASE AGREEMENT

 

This STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into on
September 16, 2014, among Language Arts Corp., a Nevada corporation
(“Purchaser”), FLASR, Inc., a Delaware corporation (the “Company"), and Everett
Dickson (the “Seller”).

 

WITNESSETH:

 

WHEREAS, the Seller owns all the shares of the common stock of the Company (the
"Shares"), representing 100% of the issued and outstanding capital stock of the
Company on the fully-diluted basis;

 

WHEREAS, the Purchaser desires to acquire from the Seller, and the Seller
desires to sell to the Purchaser, the Shares upon the terms and conditions set
forth herein.

 

NOW, THEREFORE, in consideration of the covenants, promises and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1 Certain Definitions. As used in this Agreement and the schedules
hereto, the following terms have the respective meanings set forth below.

 

(a) “Action” means any administrative, regulatory, judicial or other proceeding
by or before any Governmental Authority or arbitrator.

 

(b) “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with, such Person. The term “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise, including the ability
to elect the members of the board of directors or other governing body of a
Person, and the terms “controlled” and “controlling” have correlative meanings.

 

(c) “Business Day” means a day on which banks are open for business in New York,
New York.

 

 
1


--------------------------------------------------------------------------------




 

(d) “Claims” means any and all claims, demands or causes of action relating to
or resulting from an Action.

 

(e) “Consideration Shares” means fifty million (50,000,000) shares of the
Purchaser.

 

(f) “Contract” means any contract, agreement, indenture, deed of trust, license,
note, bond, mortgage, lease, guarantee and any similar understanding or
arrangement, whether written or oral.

 

(g) “Employees” means individuals who provide employment or employment-type
services to the Company or the Seller, as the case may be, other than any such
individuals who cease such employment prior to the Closing, but including any
such individuals hired after the date hereof and prior to the Closing.

 

(h) “Employee Benefit Plan” means any employee benefit plan, program, policy,
practices, or other arrangement providing benefits to any Employee or Former
Employee, officer or director of the Company or the Seller, as the case may be,
or any beneficiary or dependent thereof that is sponsored or maintained by the
such Person or contribute or are obligated to contribute, whether or not
written, including without limitation any employee welfare benefit plan and any
bonus, incentive, deferred compensation, vacation, stock purchase, stock option,
severance, employment, change of control or fringe benefit plan, program or
policy.

 

(i) “Employment Agreement” means a written Contract or offer letter with or
addressed to any Employee or Former Employee pursuant to which the Company or
the Seller, as the case may be, shall, directly or indirectly, have any actual
or contingent liability or obligation to provide compensation and/or benefits in
consideration for past, present or future services.

 

(j) “Encumbrances” means security interests, liens, Claims, charges, title
defects, deficiencies or exceptions (including, with respect to real property,
defects, deficiencies or exceptions in, or relating to, marketability of title,
or leases, subleases or the like affecting title), mortgages, pledges,
easements, encroachments, restrictions on use, rights of-way, rights of first
refusal, conditional sales or other title retention agreements, covenants,
conditions or other similar restrictions (including restrictions on transfer),
options, proxies or other encumbrances of any nature whatsoever.

 

(k) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(l) “Former Employee” means individuals who, prior to the Closing, provided
employment or employment-type services to the Company or the Seller, as the case
may be.

 

(m) “GAAP” means United States generally accepted accounting principles.

 

 
2


--------------------------------------------------------------------------------




 

(n) “Governmental Authority” means any supranational, national, federal, state
or local government, foreign or domestic, or the government of any political
subdivision of any of the foregoing, or any entity, authority, agency, ministry
or other similar body exercising executive, legislative, judicial, regulatory or
administrative authority or functions of or pertaining to government, including
any authority or other quasi-governmental entity established by a Governmental
Authority to perform any of such functions.

 

(o) “Indebtedness” of any Person means, without duplication, (i) all obligations
of such Person for money borrowed; (ii) all obligations of such Person evidenced
by notes, debentures, bonds or other similar instruments for the payment of
which such Person is responsible or liable; (iii) all obligations of such Person
issued or assumed for deferred purchase price payments associated with
acquisitions, divestments or other transactions; (iv) all obligations of such
Person under leases required to be capitalized in accordance with GAAP, as
consistently applied by such Person, and (v) all obligations of such Person for
the reimbursement of any obligor on any letter of credit, banker's acceptance,
guarantees or similar credit transaction, excluding in all cases in clauses (i)
through (v) current accounts payable, trade payables and accrued liabilities
incurred in the ordinary course of business.

 

(p) “IRS” means the Internal Revenue Service of the United States of America.

 

(q) “Laws” means all United States federal, state or local or foreign laws,
constitutions, statutes, codes, rules, regulations, ordinances, executive
orders, decrees or edicts by a Governmental Authority having the force of law.

 

(r) “Liabilities” means any and all debts, liabilities, commitments and
obligations, whether or not fixed, contingent or absolute, matured or unmatured,
direct or indirect, liquidated or unliquidated, accrued or unaccrued, known or
unknown, whether or not required by GAAP to be reflected in financial statements
or disclosed in the notes thereto.

 

(s) “Material Adverse Effect” means, with respect to a Person, any change,
effect, event, occurrence or state of facts which would reasonably be expected
to be materially adverse to the business, operations or financial condition of
such Person, and its Subsidiaries, taken as a whole, or on the ability of such
Person to consummate the transactions contemplated by this Agreement, other than
any change, effect, event, occurrence or state of facts (1) that is generally
applicable in the economy of the United States, (2) that is generally applicable
in the United States securities markets, (3) generally affecting the industry in
which the Person operates, (4) arising from or related to an act of
international terrorism, or (5) relating to the announcement or disclosure of
this Agreement and the transactions contemplated hereby.

 

(t) “Person” means an individual, partnership, corporation, limited liability
company, joint stock company, unincorporated organization or association, trust,
joint venture or Governmental Authority.

 

(u) “Required Consents” means, collectively, (1) each consent or novation with
respect to any Contract to which the Seller or the Company is a party or by
which any of its assets are bound required to be obtained from the other parties
thereto by virtue of the execution and delivery of this Agreement or the
consummation of the transactions contemplated hereby in order to avoid the
invalidity of the transfer of such Contract, the termination or acceleration
thereof, giving rise to any obligation to make a payment thereunder or to any
increased, additional or guaranteed rights of any person thereunder, a breach or
default thereunder or any other change or modification to the terms thereof, and
(2) each registration, filing, application, notice, transfer, consent, approval,
order, qualification and waiver required from any third party or Governmental
Authority by virtue of the execution and delivery of this Agreement or the
consummation of the transactions contemplated hereby, all as indicated on
Schedule 5.3 attached hereto.

 

 
3


--------------------------------------------------------------------------------




 

(v) “SEC” means the Securities and Exchange Commission.

 

(w) “Securities Act” means the Securities Act of 1933, as amended.

 

(x) “Subsidiaries” of any entity means, at any date, any Person (a) the accounts
of which would be consolidated with those of the applicable entity in such
entity's consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, or (b) of which securities or
other ownership interests representing more than fifty percent (50%) of the
equity or more than fifty percent (50%) of the ordinary voting power or, in the
case of a partnership, more than fifty percent (50%) of the general partnership
interests or more than fifty percent (50%) of the profits or losses of which
are, as of such date, owned, controlled or held by the applicable entity or one
or more subsidiaries of such entity.

 

(y) “Tax” means any federal, state, local or foreign taxes, including but not
limited to any income, gross receipts, payroll, employment, excise, severance,
stamp, business, premium, windfall profits, environmental, capital stock,
franchise, profits, withholding, social security (or similar), unemployment,
disability, real property, personal property, sales, use, service, service use,
lease, lease use, transfer, registration, value added tax, or similar tax, any
alternative or add-on minimum tax, and any estimated tax, in each case,
including any interest, penalty, or addition thereto, whether disputed or not.

 

(z) “Tax Benefit” means the Tax effect of any item of loss, deduction or credit
or any other item (including increases in Tax basis) which decreases Taxes paid
or required to be paid, including any interest with respect thereto or interest
that would have been payable but for such item.

 

(aa) “Tax Returns” means all returns, declarations, reports, estimates,
information returns and statements required to be filed in respect of Taxes.

 

(bb) “Taxing Authority” means any Governmental Authority having jurisdiction
over the assessment, determination, collection or other imposition of Taxes.

 

Section 1.2 References and Title. All references in this Agreement to articles,
sections, subsections and other subdivisions refer to the articles, sections,
subsections and other subdivisions of this Agreement unless expressly provided
otherwise. Titles appearing at the beginning of any section or subdivision are
for convenience only and do not constitute any part of such subdivisions and
shall be disregarded in construing the language contained in such subdivisions.
The words “this Agreement,” “this instrument,” “herein,” “hereof,” “hereby,”
“hereunder” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited. The phrases “this
Section” and “this subsection” and similar phrases refer only to the sections or
subsections hereof in which such phrases occur. Pronouns in masculine, feminine
and neutral genders shall be construed to include any other gender, and words in
the singular form shall be construed to include the plural and vice versa,
unless the context otherwise requires.

 

 
4


--------------------------------------------------------------------------------




 

ARTICLE II

PURCHASE AND SALE OF SHARES

 

Section 2.1 Purchase and Sale of Shares. Upon the terms and subject to the
conditions set forth herein, and on the basis of the representations and
warranties contained herein, at the Closing, the Seller shall sell, convey,
transfer, assign and deliver to the Purchaser, and the Purchaser shall purchase,
acquire and accept from the Seller, all of the Seller’ right, title and interest
in and to the Shares, free and clear of any Encumbrance, such Shares
constituting one-hundre percent (100%) of the Company’s outstanding capital
stock on a fully-diluted basis.

 

Section 2.2 Purchase Price. The sole purchase price to be paid to the Seller by
the Purchaser for the Shares (the “Purchase Price”) shall be the Consideration
Shares.

 

Section 2.3 Closing. The closing (the “Closing”) of the acquisition of the
Shares by the Purchaser in consideration for the Consideration Shares and the
other transactions contemplated by this Agreement (the “Transaction”) shall
occur at the offices of David Lubin & Associates, PLLC, counsel for the Seller,
within two (2) Business Days after the date on which all of the conditions and
obligations of the Parties as set forth in Articles 7 and 8 of this Agreement
shall have been substantially satisfied in all material respects or otherwise
duly waived, or on such other date and at such other place and date as the
Purchaser and the Seller may hereafter agree upon in writing (such date and time
of the Closing being referred to herein as the “Closing Date”).

 

Section 2.4 Deliveries by the Purchaser. At or prior to the Closing, the
Purchaser shall deliver to the Seller or a duly appointed representative of the
Seller:

 

(a) Stock certificates representing the Consideration Shares;

 

(b) The certificates described in Sections 8.1(a) and 8.1(b);

 

(c) A good standing certificate of the Purchaser, dated not more than five (5)
Business Days prior to the Closing Date; and

 

(d) Such other documents and instruments as reasonably requested by the Seller.

 

Section 2.5 Deliveries by the Seller. At or prior to the Closing, the Seller
shall deliver to the Purchaser or a duly appointed representative of the Seller
the following:

 

(a) Stock certificates representing all the Shares, duly endorsed in blank or
accompanied by stock powers duly executed in blank, or other instruments of
transfer in form and substance reasonably satisfactory to the Purchaser;

 

(b) The certificates described in Sections 8.2(a) and 8.2(b);

 

(c) A good standing certificate of the Company, dated not more than five (5)
Business Days prior to the Closing Date;

 

 
5


--------------------------------------------------------------------------------




 

(d) the duly executed consents and approvals of the Persons indicated on
Schedule 5.3; and

 

(e) Such other documents and instruments as reasonably requested by the
Purchaser.

 

Section 2.6 Further Assurances. From time to time from and after the Effective
Time, as and when reasonably requested by a Party, the other Parties shall
execute and deliver all such other instruments and shall take further actions as
the Party reasonably may deem necessary or desirable in order to confirm or
record or otherwise effectuate the purchase and sale of the Shares and the
Consideration Shares.

 

ARTICLE III

THE CONSIDERATION SHARES

 

Section 3.1 Consideration Shares. The Consideration Shares shall be issued to
the Seller in full satisfaction of all rights of the Seller pertaining to its
rights in and to the Shares. After the Closing, the Seller shall cease to have
any rights as a shareholder of the Company.

 

Section 3.2 Registration Exemption. It is intended that the Consideration Shares
to be issued pursuant to this Agreement will be issued pursuant to Section 4(2)
of the Securities Act and therefore shall not require registration under the
Securities Act or any relevant state Law.

 

Section 3.3 Restrictive Legends. Certificates evidencing the Consideration
Shares pursuant to this Agreement may bear one or more of the following legends,
including without limitation, any legend required by the laws of any
jurisdiction in which a holder of Consideration Shares resides, and any legend
required by applicable law, including without limitation, any legend that will
be useful to aid compliance with any regulation adopted by the SEC under the
Securities Act:

 

“TRANSFER OF THESE SECURITIES IS PROHIBITED, EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT,
OR PURSUANT TO AVAILABLE EXEMPTION FROM REGISTRATION. HEDGING TRANSACTIONS MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”

 

Section 3.4 Subsidiary of the Purchaser. Effective as of the Closing, the
Company shall be a wholly-owned subsidiary of the Purchaser and the Purchaser
shall own 100% of the issued and outstanding shares of the Company on a fully
diluted basis.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

As an inducement to the Seller and the Company to enter into this Agreement and
to consummate the Transaction, the Purchaser represents and warrants to the
Seller as follows:

 

Section 4.1 Organization. The Purchaser is duly organized, validly existing, and
in good standing under the laws of the State of Nevada and has all requisite
power to own, operate and lease its business and assets and carry on its
business as the same is now being conducted.

 

 
6


--------------------------------------------------------------------------------




 

Section 4.2 Corporate Power and Authority. The Purchaser has all requisite power
and authority to enter into and deliver this Agreement and the other agreements,
documents and instruments to be executed and delivered in connection with this
Agreement (collectively, the “Transaction Documents”) and to consummate the
transactions contemplated hereby and thereby. The execution, delivery, and
performance of this Agreement and the Transaction Documents by the Purchaser and
the consummation by it of the transactions contemplated hereby and thereby have
been duly authorized by all necessary action on the part of the Purchaser and no
other action or corporate proceeding on the part of the Purchaser is necessary
to authorize the execution, delivery, and performance by the Purchaser of this
Agreement and the Transaction Documents and the consummation of the transactions
contemplated hereby and thereby. This Agreement and each of the Transaction
Documents have been duly executed and delivered by the Purchaser and constitute
the legal, valid and binding obligation of the Purchaser, enforceable against
the Purchaser in accordance with their respective terms.

 

Section 4.3 Conflicts; Consents and Approvals. Neither the execution and
delivery by the Purchaser of this Agreement and the Transaction Documents to be
executed and delivered by it in connection with this Agreement or the
Transaction Documents, nor the consummation of the transactions contemplated
hereby and thereby, will:

 

(a) conflict with, or result in a breach of any provision of, the organizational
documents of the Purchaser;

 

(b) violate, or conflict with, or result in a breach of any provision of, or
constitute a default (or an event that, with the giving of notice, the passage
of time or otherwise, would constitute a default) under, or entitle any Person
(with the giving of notice, the passage of time or otherwise) to terminate,
accelerate, modify or call a default under, or give rise to any obligation to
make a payment under, or to any increased, additional or guaranteed rights of
any Person under, or result in the creation of any Encumbrance upon any of the
properties or assets of the Purchaser or the Consideration Shares under any of
the terms, conditions or provisions of (1) the organizational documents of the
Purchaser, (2) any Contract to which the Purchaser is a party or to which any of
its properties or assets may be bound which, if so affected, would either have a
Material Adverse Effect or be reasonably likely to prevent the consummation of
the transactions contemplated herein, or (3) any permit, registration, approval,
license or other authorization or filing to which the Purchaser is subject or to
which any of its properties or assets may be subject;

 

(c) require any action, consent or approval of any non-governmental third party,
other than the consent of the Purchaser’s Board of Directors;

 

(d) violate any order, writ, or injunction, or any decree, or Law applicable to
the Purchaser or any of its, business, properties, or assets; or

 

(e) require any action, consent or approval of, or review by, or registration or
filing by the Purchaser with any Governmental Authority other than the filing of
a Current Report on Form 8-K regarding the consummation of the transactions
contemplated hereby.

 

Section 4.4 Consideration Shares. As of the Closing, all of the Consideration
Shares shall be duly authorized, validly issued, fully paid and nonassessable,
and not issued in violation of any preemptive or similar rights. Upon delivery
to the Seller of the certificate representing the Consideration Shares, the
Seller will acquire good and valid title to such Consideration Shares, free and
clear of any Encumbrances, other than restrictions under applicable securities
laws.

 

Section 4.5 Litigation. There is no Action pending or threatened against the
Purchaser or any of its officers or directors in each case that (a) relates to
the Purchaser, its assets or its business or (b) as of the date hereof, seeks,
or could reasonably be expected, to prohibit or restrain the ability of the
Purchaser to enter into this Agreement or to timely consummate any of the
transactions contemplated hereby, and there is no reasonable basis for any such
Action. There are no judgments, decrees, agreements, memoranda of understanding
or orders of any Governmental Authority outstanding against the Purchaser.

 

 
7


--------------------------------------------------------------------------------




 

Section 4.6 SEC Reports; Financial Statements. The Purchaser has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Purchaser under the Securities Act and the Exchange Act (the foregoing
materials, including the exhibits thereto and documents incorporated by
reference therein, being collectively referred to herein as the “SEC Reports”).
As of their respective dates, the SEC Reports complied in all material respects
with the requirements of the Securities Act and the Exchange Act, as applicable,
and none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The financial
statements of the Purchaser included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the SEC with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with GAAP, except as may
be otherwise specified in such financial statements or the notes thereto and
except that unaudited financial statements may not contain all footnotes
required by GAAP, and fairly present in all material respects the financial
position of the Purchaser as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

 

Section 4.7 Material Changes. Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
a subsequent SEC Report filed prior to the date hereof, (i) there has been no
event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect, (ii) the Purchaser has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business and (B)
liabilities not required to be reflected in the Purchaser’s financial statements
pursuant to GAAP or disclosed in filings made with the SEC, (iii) the Purchaser
has not altered its method of accounting, (iv) the Purchaser has not declared or
made any dividend or distribution of cash or other property to its stockholders
or purchased, or made any agreements to purchase, any shares of its capital
stock and (v) the Purchaser has not issued any equity securities to any officer,
director or Affiliate. The Purchaser does not have pending before the SEC any
request for confidential treatment of information. Except for the issuance of
the Consideration Shares and the transactions contemplated by this Agreement, no
event, liability or development has occurred or exists with respect to the
Purchaser or its business, properties, operations or financial condition, that
would be required to be disclosed by the Purchaser under applicable securities
laws at the time this representation is made that has not been publicly
disclosed at least one (1) Business Day prior to the date that this
representation is made.

 

Section 4.8 No Brokers or Finders. The Purchaser has not, nor have any of its
Affiliates, employed any broker or finder or incurred any Liability for any
brokerage or finder's fee or commissions or similar payment in connection with
the transactions contemplated herein, and no Person has or will have any right,
interest or valid claim against or upon the Purchaser the Seller, the Company or
its or their Affiliates for any such fee or commission.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

As an inducement to the Purchaser to enter into this Agreement and to consummate
the transactions contemplated herein, Seller represents and warrants to the
Purchaser as follows:

 

Section 5.1 Organization. Seller has all requisite power to own, operate and
lease his business and assets and carry on his business as the same is now being
conducted.

 

Section 5.2 Power and Authority. Seller has all requisite power and authority,
corporate or otherwise, to enter into and deliver this Agreement and the
Transaction Documents and to consummate the transactions contemplated hereby and
thereby. The execution, delivery and performance of this Agreement and the
Transaction Documents by the Seller and the consummation of the transactions
contemplated hereby and thereby, have been duly authorized by all necessary
action, and no other action or proceeding on the part of such Seller is
necessary to authorize the execution, delivery and performance by the Seller of
this Agreement and the Transaction Documents and the consummation by the Seller
of the transactions contemplated hereby and thereby. This Agreement and each of
the Transaction Documents have been duly executed and delivered by the Seller
and constitute the legal, valid and binding obligation of the Seller,
enforceable against it in accordance with their respective terms.

 

 
8


--------------------------------------------------------------------------------




 

Section 5.3 Conflicts; Consents and Approvals. Neither the execution and
delivery by the Seller of this Agreement and the Transaction Documents to be
executed and delivered by it in connection with this Agreement and the
Transaction Documents, nor the consummation of the transactions contemplated
hereby and thereby, will:

 

(a) violate, or conflict with, or result in a breach of any provision of, or
constitute a default (or an event that, with the giving of notice, the passage
of time or otherwise, would constitute a default) under, or entitle any Person
(with the giving of notice, the passage of time or otherwise) to terminate,
accelerate, modify or call a default under, or give rise to any obligation to
make a payment under, or to any increased, additional or guaranteed rights of
any Person under, or result in the creation of any Encumbrance upon any of the
properties or assets of the Seller under any of the terms, conditions or
provisions of (1) any Contract to which the Seller is a party or to which any of
his properties or assets may be bound which, if so affected, would either have a
Material Adverse Effect or be reasonably likely to prevent the consummation of
the transactions contemplated herein, or (2) any permit, registration, approval,
license or other authorization or filing to which the Seller is subject or to
which any of his properties or assets may be subject;

 

(b) require any action, consent or approval of any Governmental Authority or any
other Person, other than the consents and approvals indicated on Schedule
5.3 attached hereto; or

 

(c) violate any order, writ or injunction, or any decree, or Law applicable to
the Seller or any of his businesses, properties or assets.

 

The Seller represents and warrants that there are no Required Consents.

 

Section 5.4 Title to Shares. Seller is the sole record and beneficial owner of
the Shares and has good and marketable title to the Shares, free and clear of
all Encumbrances. There are no stockholders’ agreements, voting trust, proxies,
options, rights of first refusal or any other agreements or understandings with
respect to the Shares. Upon Closing, the Purchaser shall be the lawful record
and beneficial owner of the Shares, free and clear of all Encumbrances. The
Shares represent 100% of the issued and outstanding capital of the Company on a
fully diluted basis.

 

Section 5.5 Securities Representations.

 

(a) Investment Purposes. Seller is acquiring the Consideration Shares for his
own account as principal, not as a nominee or agent, for investment purposes
only, and not with a view to, or for, resale, distribution or fractionalization
thereof in whole or in part in any transactions that would be in violation of
the Securities Act or any state securities or "blue-sky" laws. No other Person
has a direct or indirect beneficial interest in, and Seller does not have any
contract, undertaking, agreement or arrangement with any Person to sell,
transfer or grant participations to such Person or to any third party, with
respect to, the Consideration Shares or any part thereof that would be in
violation of the Securities Act or any state securities or "blue-sky" laws or
other applicable Law.

 

(b) No General Solicitation. Seller is not receiving the Consideration Shares as
a result of or subsequent to any advertisement, article, notice or other
communication published in any newspaper, magazine or similar media or broadcast
over television or radio; or presented at any seminar or similar gathering; or
any solicitation of a subscription by a Person, other than Purchaser personnel
or its agents previously known to Seller.

 

 
9


--------------------------------------------------------------------------------




 

(c) No Obligation to Register Shares. Seller understands that the Purchaser is
under no obligation to register the Consideration Shares under the Securities
Act, or to assist Seller in complying with the Securities Act or the securities
laws of any state of the United States or of any foreign jurisdiction. Seller
understands that the Consideration Shares must be held indefinitely unless the
sale thereof is subsequently registered under the Securities Act and applicable
state securities laws or exemptions from such registration are available. All
certificates evidencing the Consideration Shares will bear a legend stating that
the Consideration Shares have not been registered under the Securities Act or
state securities laws and they may not be resold unless they are registered
under the Securities Act and applicable state securities laws or exempt
therefrom.

 

(d) Investment Experience. Seller, or Seller’s professional advisor, has such
knowledge and experience in finance, securities, taxation, investments and other
business matters as to evaluate investments of the kind described in this
Agreement. By reason of the business and financial experience of Seller or its
professional advisor, Seller can protect his own interests in connection with
the transactions described in this Agreement. Seller is able to afford the loss
of his entire investment in the Consideration Shares.

 

(e) Exemption from Registration. Seller acknowledges his understanding that the
offering and sale of the Shares is intended to be exempt from registration under
the Securities Act. In furtherance thereof, in addition to the other
representations and warranties of such Seller made herein, Seller further
represents and warrants to and agrees with the Purchaser as follows:

 

(1) Seller has the financial ability to bear the economic risk of his
investment, has adequate means for providing for his current needs and personal
contingencies and has no need for liquidity with respect to the Consideration
Shares;

 

(2) Seller has such knowledge and experience in financial and business matters
as to be capable of evaluating the merits and risks of the prospective
investment in the Consideration Shares;

 

(3) Seller has been provided an opportunity for a reasonable period of time
prior to the date hereof to obtain additional information concerning the
Purchaser and all other information to the extent the Purchaser possesses such
information or can acquire it without unreasonable effort or expense; and

 

(4) Seller has received and reviewed the documents filed by the Purchaser with
the SEC and has also considered the uncertainties and difficulties frequently
encountered by companies such as the Purchaser. Seller agrees and acknowledges
that the Purchaser is currently a shell company, as such term is defined in Rule
144.

 

(f) No Reliance. Other than as set forth herein, Seller is not relying upon any
other information, representation or warranty by the Purchaser or any officer,
director, stockholder, agent or representative of the Purchaser in determining
to invest in the Consideration Shares. Seller has consulted, to the extent
deemed appropriate by such Seller, with such Seller’s own advisers as to the
financial, tax, legal and related matters concerning an investment in the
Consideration Shares and on that basis believes that its investment in the
Consideration Shares is suitable and appropriate for Seller.

 

 
10


--------------------------------------------------------------------------------




 

(g) No Governmental Review. Seller is aware that no federal or state agency has
(1) made any finding or determination as to the fairness of this investment, (2)
made any recommendation or endorsement of the Consideration Shares or the
Purchaser, or (3) guaranteed or insured any investment in the Consideration
Shares or any investment made by the Purchaser.

 

Section 5.6 Full Disclosure. No representation or warranty of Seller in this
Agreement omits to state a material fact necessary to make the statements
herein, in light of the circumstances in which they were made, not misleading.

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

As an inducement to the Purchaser to enter into this Agreement and to consummate
the transactions contemplated herein, the Company represents and warrants to the
Purchaser as follows:

 

Section 6.1 Organization. The Company is a corporation duly organized, validly
existing and in good standing under the laws of Delaware and has all requisite
power to own, operate and lease its business and assets and carry on its
business as the same is now being conducted.

 

Section 6.2 Corporate Power and Authority. The Company has all requisite
corporate power and authority to enter into and deliver this Agreement and the
Transaction Documents and to consummate the transactions contemplated hereby and
thereby. The execution, delivery, and performance of this Agreement and the
Transaction Documents by the Company and the consummation of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action, and no other corporate action or corporate proceeding on the part of the
Company is necessary to authorize the execution, delivery and performance by the
Company of this Agreement and the Transaction Documents and the consummation by
the Company of the transactions contemplated hereby and thereby. This Agreement
and each of the Transaction Documents have been duly executed and delivered by
the Company and constitutes the legal, valid and binding obligation of the
Company, enforceable against it in accordance with their respective terms.

 

Section 6.3 Conflicts; Consents and Approvals. Neither the execution and
delivery by the Company of this Agreement and the Transaction Documents to be
executed and delivered by it in connection with this Agreement and the
Transaction Documents, nor the consummation of the transactions contemplated
hereby and thereby, will:

 

(a) conflict with, or result in a breach of any provision of, the organizational
documents of the Company;

 

(b) violate, or conflict with, or result in a breach of any provision of, or
constitute a default (or an event that, with the giving of notice, the passage
of time or otherwise, would constitute a default) under, or entitle any Person
(with the giving of notice, the passage of time or otherwise) to terminate,
accelerate, modify or call a default under, or give rise to any obligation to
make a payment under, or to any increased, additional or guaranteed rights of
any Person under, or result in the creation of any Encumbrance upon any of the
properties or assets of the Company under any of the terms, conditions or
provisions of (1) the organizational documents of the Company, (2) any Contract
to which the Company is a party or to which any of its properties or assets may
be bound, or (3) any permit, registration, approval, license or other
authorization or filing to which the Company is subject or to which any of its
properties or assets may be subject;

 

 
11


--------------------------------------------------------------------------------




 

(c) require any action, consent or approval of any non-governmental third party,
other than as may be listed on Schedule 5.3;

 

(d) violate any order, writ, or injunction, or any decree, or Law applicable to
the Company or any of its business, properties, or assets; or

 

(e) require any action, consent or approval of, or review by, or registration or
filing by the Company with any Governmental Authority, other than as may be
indicated on Schedule 5.3.

 

Section 6.4 Capital Structure. The Company’s authorized capital consists of (a)
200 shares of common stock, all of which are issued and outstanding, (i) with
each holder thereof being entitled to cast one vote for each share held on all
matters properly submitted to the shareholders for their vote; and (ii) there
being no pre-preemptive rights and no cumulative voting. The Company has no
shares reserved for issuance pursuant to a stock option plan or pursuant to
securities exercisable for, or convertible into or exchangeable for, shares of
common stock. All of the issued and outstanding shares of the Company are duly
authorized, validly issued, fully paid and nonassessable and owned by the
Seller. Said shares constitute one hundred percent (100%) of the issued and
outstanding capital stock of the Company on a fully-diluted basis, and, upon the
Closing, the Purchaser will own 100% of the issued and outstanding capital stock
of the Company on a fully-diluted basis.

 

No shares of capital stock of the Company are subject to preemptive rights or
any other similar rights. There are (i) no outstanding options, warrants, scrip,
rights to subscribe for, puts, calls, rights of first refusal, agreements,
proxies, understandings, claims or other commitments or rights of any character
whatsoever relating to, or securities or rights convertible into or exchangeable
for any shares of capital stock of the Company or arrangements by which the
Company is or may become bound to issue additional shares of capital stock of
the Company, (ii) no agreements or arrangements under which the Company is
obligated to register the sale of any of its securities under the Securities Act
or any other Law, and (iii) no anti-dilution or price adjustment provisions
contained in any security issued by the Company (or any agreement providing any
such rights).

 

The Company owns no Subsidiaries.

 

Section 6.5 Intellectual Property.

 

(a)   For the purposes of this Agreement, the following terms have the following
definitions:

 

“Intellectual Property” shall mean any or all of the following and all rights
in, arising out of, or associated therewith: (i) all patents and applications
therefor throughout the world, and all reissues, divisions, renewals,
extensions, provisionals, continuations and continuations-in-part thereof; (ii)
all inventions (whether patentable or not), invention disclosures, improvements,
trade secrets, proprietary information, know how, technology, technical data and
customer lists, and all documentation relating to any of the foregoing; (iii)
all copyrights, copyrights registrations and applications therefor, and all
other rights corresponding thereto throughout the world; (iv) all industrial
designs and any registrations and applications therefor throughout the world,
(v) all trade names, logos, URLs, websites, domain names, common law trademarks
and service marks, trademark and service mark registrations and applications
therefor throughout the world; (vi) all databases and data collections and all
rights therein throughout the world; (vii) all moral and economic rights of
authors and inventors, however denominated, throughout the world, and (viii) any
similar or equivalent rights to any of the foregoing anywhere in the world.

 

 
12


--------------------------------------------------------------------------------




 

“Registered Intellectual Property” means all: (i) registered patents and
applications for patent registration (including provisional applications); (ii)
registered trademarks, applications to register trademarks, intent-to-use
applications, or other registrations or applications related to trademarks;
(iii) registered copyrights and applications for copyright registration; and
(iv) any other Intellectual Property that is the subject of an application,
certificate, filing, registration or other document issued, filed with, or
recorded by any state, government or other public legal authority.

 

“Company Intellectual Property” shall mean any Intellectual Property or
Registered Intellectual Property that is owned by, or licensed to, the Company.

 

(b) No Company Intellectual Property or product or service of the Company is
subject to any Action or Claim which may affect the validity, use or
enforceability of such Company Intellectual Property. Except as set forth in the
Contracts listed on Schedule 6.11, there is no stipulation restricting in any
manner the use, transfer, or licensing thereof by the Company.

 

(c) The only Company Intellectual Property is the trademark "FLASR", and the
Company Intellectual Property is valid and subsisting.

 

(d) The Company owns and has good and exclusive title to, or has license
(sufficient for the conduct of its business as currently conducted) to, each
item of the Company Intellectual Property free and clear of any Encumbrances
(excluding licenses and related restrictions).

 

(e) There are no Contracts to which the Company is a party (i) with respect to
the Company Intellectual Property licensed or transferred to any Person or (ii)
pursuant to which a Person has licensed or transferred any Intellectual Property
to the Company.

 

(f) The consummation of the transactions contemplated by this Agreement will
neither violate nor result in the breach, modification, cancellation,
termination or suspension of any Contracts. The Company is in compliance with,
and has not breached any term of Contracts and all other parties to such
Contracts are in compliance with, and have not breached any term of, such
Contracts. Following the Closing, the Company will be permitted to exercise all
the rights under such Contracts to the same extent the Company would have been
able to had the transactions contemplated by this Agreement not occurred and
without the payment of any additional amounts or consideration other than
ongoing fees, royalties or payments.

 

(g) The Company possesses all the Intellectual Property rights necessary to
effectuate its business and operations as currently conducted. The Company has
not infringed or misappropriated any Intellectual Property of any third party or
engaged in unfair competition or any unlawful trade practice. The Company has
not received notice from any third party that the operation of its business, or
any act, product or service of the Company, infringes or misappropriates the
Intellectual Property of any third party or constitutes unfair competition or
trade practices under the laws of any jurisdiction. No Person has infringed or
misappropriated or is infringing or misappropriating any of the Company
Intellectual Property.

 

(h) The Company has taken reasonable steps to protect the rights of the Company
in its confidential information and trade secrets that it wishes to protect or
any trade secrets or confidential information of third parties provided to the
Company.

 

 
13


--------------------------------------------------------------------------------




 

Section 6.6 Tax Matters.

 

(a) The Company has filed or caused to be filed on a timely basis all Tax
Returns that are or were required to be filed by it, pursuant to the Laws or
administrative requirements of each Governmental Body with taxing power over it
or its assets. As of the time of filing, all such Tax Returns correctly
reflected the facts regarding the income, business, assets, operations,
activities, status, and other matters of the Company and any other information
required to be shown thereon. An extension of time within which to file any such
Tax Return that has not been filed has not been requested or granted. There is
no audit, Action, Claim or any investigation or inquiry, whether formal or
informal, public or private, now pending or threatened against or with respect
to the Company in respect of any Tax.

 

(b) With respect to all amounts in respect of Taxes imposed on the Company or
for which they are or could be reasonably liable, whether to Governmental
Authorities (as, for example, under Law) or to other Persons (as, for example,
under tax allocation agreements), with respect to all taxable periods or
portions of periods since its inception through the Closing, (i) all applicable
tax laws and agreements have been complied with in all material respects, (ii)
all such amounts required to be paid by the Company to Governmental Authorities
or others on or before the date hereof have been paid and (iii) reserves have
been established for the payment of all Taxes not yet due and payable, which
reserves are reflected in the Financial Statements (described below) and are
adequate and in accordance with the past custom and practice of the Company.

 

(c) As of the date hereof, the Company has not requested, executed or filed with
any Governmental Authority any agreement or other document extending or having
the effect of extending the period for assessment or collection of any Taxes for
which the Company could be liable and which still is in effect. There exists no
tax assessment, proposed or otherwise, against the Company nor any Encumbrance
for Taxes against any assets or property of the Company.

 

(d) All Taxes that the Company is or was required by Law to withhold or collect
have been duly withheld or collected and, to the extent required, have been paid
to the proper Governmental Authorities or other Person.

 

(e) The Company is not a party to, bound by or subject to any obligation under
any tax sharing, tax indemnity, tax allocation or similar agreement.

 

(f) There is no Claim, audit, Action, proceeding or investigation with respect
to Taxes due or claimed to be due from the Company or of any Tax Return filed or
required to be filed by the Company pending or threatened against or with
respect to the Company.

 

Section 6.7 Financial Statements.

 

(a) Attached hereto as Schedule 6.7 are (collectively, the "Financial
Statements") audited financial statements of the Company as of and for the years
ended March 31, 2014 and the reviewed financial statements for the periods ended
June 30, 2014 (the "Recent Balance Sheet") which (i) were prepared in all
respects in accordance with the books and records of the Company, (ii) present
fairly the financial condition of the Company at the dates thereof and the
results of its operations and cash flows for the periods then ended, (iii) are
true and accurate in all respects and (iv) were prepared in conformity with
GAAP, consistently applied.

 

 
14


--------------------------------------------------------------------------------




 

(b) The Company does not have any liabilities or obligations (whether absolute,
accrued, contingent or otherwise) that were not fully reflected or reserved
against in the balance sheet of the Company in the Recent Balance Sheet. The
reserves reflected in the Recent Balance Sheet are adequate, appropriate and
reasonable and the reserves reflected in the Recent Balance Sheet are in
accordance with GAAP consistently applied.

 

Section 6.8 Properties and Assets. The Company has good and marketable title to
all of its properties and assets, real and personal, free and clear of all
Encumbrances. All equipment used by the Company is in good operating condition
and repair and is adequate for the uses to which it is being put.

 

Section 6.9 Compliance with Law. The Company and each of the officers, managers,
directors, employees and agents of the Company has complied in all respects with
all Laws applicable to the Company and its operations. Neither the Company nor
any of its officers, managers, directors, Affiliates, employees, or agents has
received any notice from any Governmental Authority that the Company has been or
is being conducted in violation of any applicable Law or that an investigation
or inquiry into any noncompliance with any applicable Law is ongoing, pending or
threatened.

 

Section 6.10 Litigation. There is no Action pending or threatened against the
Company that relates to the Company, its assets or its business, and to the
knowledge of the Company, there is no reasonable basis for any such Action.
There are no judgments, decrees, agreements, memoranda of understanding or
orders of any Governmental Authority outstanding against the Company.

 

Section 6.11 Contracts. Schedule 6.11 contains a complete list, as of the date
hereof, of all Contracts to which the Company is, or will be at Closing, a party
or bound, or that otherwise relate to its business or assets. Included on said
schedule are all shareholder agreements and other agreements relating to the
Subsidiaries. The Company has made available to the Purchaser or its
representatives correct and complete copies of all such Contracts with all
amendments thereof. Each such Contract is, and will at Closing be, valid,
binding and enforceable against the Company and the other parties thereto in
accordance with its terms, and is, and will at Closing be, in full force and
effect. The Company is not, and will not at Closing be, in default under or in
breach of or otherwise delinquent in performance under any such Contract, and no
event has occurred, or will as of the Closing have occurred, that, with notice
or lapse of time, or both, would constitute such a default. Each of the other
parties thereto has performed in all respects all of the obligations required to
be performed by it under, and is not in default under, any such Contract and no
event has occurred that, with notice or lapse of time, or both, would constitute
such a default. There are no disputes pending or threatened in writing with
respect to any such Contracts. Neither the Company nor any other party to any
such Contract has exercised any option granted to it to terminate or shorten or
extend the term of such Contract, and the Company has not given notice or
received notice to such effect. All of such Contracts will continue to be valid,
binding, enforceable and in full force and effect on substantially identical
terms following the consummation of the transactions contemplated hereby.

 

Section 6.12 Labor and Employment Matters.

 

(a) There are no collective bargaining agreements, union contracts or similar
agreements or arrangements in effect that cover any Employee or Former Employee
(each, a "Collective Bargaining Agreement"). With respect to any Employee, (i)
there is no labor strike, dispute, slowdown, lockout or stoppage pending or
threatened against the Company or with respect to any Employees, and the Company
has not experienced any labor strike, dispute, slowdown, lockout or stoppage;
and (ii) there is no grievance or arbitration arising out of any Collective
Bargaining Agreement or other grievance procedure.

 

 
15


--------------------------------------------------------------------------------




 

(b) The Company is in compliance in all material respects with all Laws,
regulations and orders relating to the employment of labor, including all such
Laws, regulations and orders relating to wages, hours, and any similar state or
local "mass layoff" or "plant closing" Law, collective bargaining,
discrimination, civil rights, safety and health, workers' compensation and the
collection and payment of withholding and/or social security taxes and any
similar tax.

 

Section 6.13 Permits; Compliance. The Company is in possession of all
franchises, grants, authorizations, licenses, permits, easements, variances,
exemptions, consents, certificates, approvals and orders necessary to own, lease
and operate its properties and assets and to carry on its business as it is now
being conducted and as it will be conducted through to the Closing
(collectively, the “Permits”). There is no Action pending or threatened
regarding any of the Permits, and each such Permit is in full force and effect.
The Company is not in conflict with, or in material default (or would be in
default with the giving of notice, the passage of time, or both) with, or in
violation of, any of the Permits.

 

Section 6.14 Environmental Matters. There are no past or present violations of
Environmental Laws (as defined below) by the Company, releases of any material
into the environment by the Company, actions, activities, circumstances,
conditions, events, incidents, or contractual obligations of the Company which
may give rise to any liability of the Company, and the Company has not received
any notice with respect to any of the foregoing, nor is any action pending or
threatened in connection with any of the foregoing. The term “Environmental
Laws” means all Laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder. Other than
those that are or were stored, used or disposed of in compliance with applicable
Law, no Hazardous Materials are contained by the Company on or about any real
property currently owned, leased or used by the Company, and no Hazardous
Materials were released by the Company on or about any real property previously
owned, leased or used by the Company. There are no underground storage tanks on
or under any real property owned, leased or used by the Company.

 

Section 6.15 Affiliated Transactions. No Affiliate or other family member has
directly or indirectly (i) borrowed or been advanced funds from or loaned funds
to the Company, (ii) is a party to a Contract with the Company or (iii) engaged
in any transaction with the Company.

 

Section 6.16 Ordinary Course. Since the date of the Recent Balance Sheet and the
Financial Statements, the Company’s business has been conducted only in the
ordinary and usual course of business consistent with past practice. Without
limiting the generality of the foregoing, the Company has not since the Recent
Balance Sheet: (i) suffered any adverse change in its financial condition, the
business or operations or in the Company; or (ii) sold, transferred, or
otherwise disposed of any material portion of its properties or assets.

 

Section 6.17 Debts and Guaranties. The Company had no debts, liabilities,
obligations, direct, indirect, absolute or contingent, whether accrued, vested
or otherwise, whether known or unknown, other than as set forth on the Recent
Balance Sheet and on the Financial Statements. In addition, the Company is not
directly or indirectly (a) liable, by guarantee or otherwise, upon or with
respect to, or (b) obligated to provide funds with respect to, or to guarantee
or assume, any Indebtedness or other obligation of any Person.

 

Section 6.18 No Brokers or Finders. The Company has not employed any broker or
finder or incurred any Liability for any brokerage or finder's fee or
commissions or similar payment in connection with the transactions contemplated
herein, and no Person has or will have any right, interest or valid claim
against or upon the Company for any such fee or commission.

 

 
16


--------------------------------------------------------------------------------




 

Section 6.19 Full Disclosure. No representation or warranty of the Company in
this Agreement omits to state a material fact necessary to make the statements
herein, in light of the circumstances in which they were made, not misleading.
There is no fact known to the Company that Materially Adversely affects or, as
far as can be reasonably foreseen, materially threatens, the assets, business,
prospects, financial condition or results of operations of the Company that has
not been set forth in this Agreement.

 

ARTICLE VII

ADDITIONAL AGREEMENTS AND COVENANTS

 

Section 7.1 Access and Information. Prior to the Closing, the Purchaser, on one
hand, and the Seller and the Company, on the other hand, shall permit
representatives of the other to have reasonable access during normal business
hours and upon reasonable notice to all premises, properties, personnel, books,
records, Company Intellectual Property, technology, technical support,
Contracts, commitments, reports of examination and documents of or pertaining
to, as may be necessary to permit the other to, at its sole expense, make, or
cause to be made, such investigations thereof as the other reasonably deems
necessary or advisable in connection with the consummation of the transactions
contemplated by this Agreement, and the parties shall reasonably cooperate with
any such investigations. No investigation by a party or its representatives or
advisors prior to or after the date of this Agreement (including any information
obtained by a party pursuant to this Section 7.1) shall diminish, obviate or
cure any breach of any representation, warranty, covenant or agreement contained
in this Agreement nor shall the conduct or completion of any such investigation
be a condition to any of such party's obligations under this Agreement.

 

Section 7.2 Confidentiality. Each of the parties shall use reasonable efforts to
cause their respective Affiliates, officers, directors, employees, auditors,
attorneys, consultants, advisors and agents to treat as confidential and hold in
strict confidence, unless compelled to disclose by judicial or administrative
process or, in the opinion of its counsel, by other requirements of Law, and
after prior written notice to the other parties, all confidential information of
the Purchaser or the Company, as the case may be, that is made available in
connection with this Agreement, and will not release or disclose such
confidential information to any other Person, except to their respective
auditors, attorneys, financial advisors and other consultants, agents, and
advisors in connection with this Agreement. If the Closing does not occur, (a)
such confidence shall be maintained by the Parties, and each Party shall use
reasonable efforts to cause its officers, directors, Affiliates and such other
Persons to maintain such confidence, except to the extent such information comes
into the public domain (other than as a result of an action by such Party, its
officers, directors or such other Persons in contravention of this Agreement),
and (b) upon the request of any Party, the other Party shall promptly return to
the requesting Party any written materials remaining in its possession, which
materials it has received from the requesting Party or its representatives,
together with any analyses or other written materials based upon the materials
provided.

 

Section 7.3 Conduct of Business. From and after the date hereof until the
Closing, except as otherwise expressly contemplated by this Agreement, or as
consented to in writing by the Purchaser in the case of an action by the
Company, or by the Company in the case of an action by the Purchaser, in either
event such consent not to be unreasonably withheld, each of the Purchaser and
the Company shall:

 

(a) use reasonable commercial efforts to preserve its business, operations,
physical facilities, working conditions and its business relationships with
customers, suppliers, licensors, licensees, contractors and other persons with
whom it has significant business relations;

 

(b) not take any action that would cause a breach of the representations and
warranties contained herein;

 

(c) not amend its Articles of Incorporation or Bylaws (or other similar
governing instrument);

 

 
17


--------------------------------------------------------------------------------




 

(d) not split, combine or reclassify any of its shares, declare, set aside or
pay any dividend or other distribution (whether in cash, stock or property or
any combination thereof) in respect of its equity interests, make any other
actual or constructive distribution in respect of its interests or otherwise
make any payments to holders in their capacity as such, or redeem or otherwise
acquire any of its securities or any other securities;

 

(e) not adopt a plan of complete or partial liquidation, dissolution, merger,
consolidation, restructuring, recapitalization or other reorganization or
otherwise permit its corporate existence to be suspended, lapsed or revoked;

 

(f) not create or form any Subsidiary;

 

(g) other than in the ordinary course of its business, (1) incur or assume any
Liability; (2) assume, guarantee, endorse or otherwise become liable or
responsible (whether directly, contingently or otherwise) for the obligations of
any other Person; (3) make any loans, advances or capital contributions to or
investments in any other Person; nor (4) pledge or otherwise Encumber its
shares;

 

(h) not acquire, sell, lease, license, transfer or otherwise dispose of any
assets in any single transaction or series of related transactions other than in
the ordinary course of business;

 

(i) not (1) acquire (by merger, consolidation or acquisition of stock or assets)
any corporation, partnership or other entity or division thereof or any equity
interest therein; (2) amend, modify, waive or terminate any right under any
material contract in any material way; nor (3) authorize any new capital
expenditures;

 

(j) not enter into any Contract;

 

(k) issue, promise or contract to issue any securities or instruments
convertible into securities of such Person; or

 

(l) not make any change with respect to the compensation or benefits of any
officer, director or Employee or Former Employee.

 

Section 7.4 Efforts to Consummate. Subject to the terms and conditions of this
Agreement, each party hereto shall use all reasonable commercial efforts to
take, or to cause to be taken, all actions and to do, or to cause to be done,
all things necessary, proper or advisable as promptly as practicable to satisfy
the conditions set forth in Article VIII, including, without limitation,
obtaining any shareholder and director consents and completing all filings
required by the SEC and to consummate the transactions contemplated hereby.

 

Section 7.5 No-Shop. From the date hereof until the earlier of the Closing Date
or the termination of this Agreement in accordance with the terms hereof,
neither the Company, the Seller nor its or their respective officers, managers,
directors, employees, agents, representatives and Affiliates, shall, directly or
indirectly, make, solicit, initiate or encourage submission of proposals or
offers from any Persons relating to an Acquisition Proposal (as defined below).
As used herein, “Acquisition Proposal” means any proposal or offer involving a
liquidation, dissolution, re-capitalization, merger, consolidation or
acquisition or purchase of all or substantially all of the assets of, or equity
interest in, the Company or any other similar transaction or business
combination involving the same.

 

 
18


--------------------------------------------------------------------------------




 

Section 7.6 Notification by the Parties. Each party hereto shall use its
reasonable commercial efforts to as promptly as practicable inform the other
parties hereto in writing if, prior to the consummation of the Closing, it
obtains knowledge that any of the representations and warranties made by such
party in this Agreement ceases to be accurate and complete in any material
respect (except for any representation and warranty that is qualified hereunder
as to materiality or Material Adverse Effect, as to which such notification
shall be given if the notifying party obtains knowledge that such representation
and warranty ceases to be accurate and complete in any respect). Each party
hereto shall also use its reasonable commercial efforts to promptly inform the
other parties hereto in writing if, prior to the consummation of the Closing, it
becomes aware of any fact or condition that constitutes, in its reasonable
judgment, a breach of any covenant of such party as of the date of this
Agreement or that would reasonably be expected to cause any of its covenants to
be breached as of the Closing Date. Any such notification shall not be deemed to
have cured any breach of any representation, warranty, covenant or agreement
made in this Agreement for any purposes of this Agreement.

 

Section 7.7 Cooperation with Respect to Financial Reporting. Prior to the
Closing, the Purchaser shall cooperate with the Company in connection with the
Company’s preparation of its financial statements and other information as
required for the Purchaser’s filings in connection with the transactions
contemplated by this Agreement under the Exchange Act.

 

ARTICLE VIII

CONDITIONS TO CLOSING

 

Section 8.1 Conditions to the Seller’ Obligations to Close. All obligations of
the Seller to consummate the transactions contemplated hereunder are subject to
the fulfillment or waiver prior to or at the Closing of each of the following
conditions:

 

(a) All representations and warranties of the Purchaser contained in this
Agreement and the Transaction Documents shall be true and correct in all
respects when made and shall be deemed to have been made again at and as of the
Closing and shall then be true and correct in all respects (except that
representations and warranties made as of a specified date, shall be true and
correct only as of such specified date), and the Purchaser shall have delivered
to the Company and the Seller a certificate, signed by it, to such effect in
form and substance satisfactory to the Seller;

 

(b) The Purchaser shall have performed in all material respects each obligation
and agreement to be performed by it and shall have complied in all material
respects with each covenant required by this Agreement to be performed or
complied with by it at or prior to the Closing, and the Purchaser shall have
delivered to the Company and the Seller a certificate, signed by it, to such
effect in form and substance satisfactory to the Seller;

 

(c) Prior to or at the Closing, the Purchaser shall have delivered to the Seller
the items to be delivered pursuant to Section 2.4;

 

(d) The Purchaser shall have provided to the Company a certificate of good
standing from the Secretary of State of Nevada; and

 

(e) The Purchaser, with the assistance of the Company, shall have prepared the
Current Report on Form 8-K required as a result of the consummation of the
transactions contemplated hereby.

 

 
19


--------------------------------------------------------------------------------




 

Section 8.2 Conditions to the Purchaser’s Obligations to Close. All obligations
of the Purchaser to consummate the transactions contemplated hereunder are
subject to the fulfillment or waiver prior to or at the Closing of each of the
following conditions:

 

(a) All representations and warranties of the Company and the Seller contained
in this Agreement and the Transaction Documents shall be true and correct in all
respects when made and shall be deemed to have been made again at and as of the
Closing and shall then be true and correct in all respects (except that
representations and warranties made as of a specified date, shall be true and
correct only as of such specified date), and the Company and the Seller shall
have delivered to the Purchaser a certificate, signed by them, to such effect in
form and substance satisfactory to the Purchaser;

 

 (b) The Company and the Seller shall have performed in all respects each
obligation and agreement to be performed by it or them, and shall have complied
in all respects with each covenant required by this Agreement to be performed or
complied with by it or them at or prior to the Closing, and the Company and the
Seller shall have delivered to the Purchaser a certificate, signed by them, to
such effect in form and substance satisfactory to the Purchaser;

 

(c) Prior to or at the Closing, the Seller shall have delivered to the Purchaser
the items to be delivered pursuant to Section 2.5; and

 

(d) The Seller and the Company shall have provided to the Purchaser financial
statements and other information required under the rules of the SEC for
purposes of inclusion in the Purchaser’s filing of a Current Report on Form 8-K
disclosing the consummation of the Transaction.

 

ARTICLE IX

TERMINATION

 

Section 9.1 Termination. This Agreement may be terminated at any time prior to
the consummation of the Closing under the following circumstances:

 

(a) by mutual written consent of the Purchaser, the Seller and the Company;

 

(b) by the Purchaser, if the Company or a Seller has breached this Agreement in
any respect and such breach is not cured within ten (10) days after written
notice from the Purchaser to the Company and the Seller;

 

(c) by the Company or the Seller, if the Purchaser has breached this Agreement
in any respect and such breach is not cured within ten (10) days after written
notice from the Company or the Seller to the Purchaser; or

 

(d) by any party, if there shall be in effect a final, non-appealable order of a
court or government administrative agency of competent jurisdiction permanently
prohibiting the consummation of the transactions contemplated hereby.

 

 
20


--------------------------------------------------------------------------------




 

Section 9.2 Termination Procedure. Written notice of any termination
(“Termination Notice”) pursuant to this Article IX shall be given by the party
electing termination of this Agreement (“Terminating Party”) to the other
parties (collectively, the “Terminated Party”), and such notice shall state the
reason for termination.

 

Section 9.3 Effect of Termination. Upon termination of this Agreement prior to
the consummation of the Closing and in accordance with the terms hereof, this
Agreement shall become void and of no effect, and none of the parties shall have
any liability to the others.

 

Section 9.4 Expenses. The parties shall each bear their own respective expenses
incurred in connection with this Agreement and the contemplated Transaction.

 

ARTICLE X

INDEMNIFICATION; SURVIVAL

 

Section 10.1 Indemnification by the Purchaser. The Purchaser shall indemnify and
hold harmless the Company and the Seller and its respective Affiliates,
officers, directors, stockholders, employees and agents and the successors and
assigns of all of them (the “Company Indemnified Parties”), and shall reimburse
the Company Indemnified Parties for, any loss, liability, claim, damage, expense
(including, but not limited to, costs of investigation and defense and
attorneys’ fees) (collectively, “Damages”), arising from or in connection with
(a) any inaccuracy or breach of any of the representations and warranties of the
Purchaser in this Agreement or in any certificate or document delivered by or on
behalf of the Purchaser pursuant to this Agreement, or any actions, omissions or
statements of fact inconsistent with in any respect any such representation or
warranty, or (b) any failure by the Purchaser to perform or comply with any
agreement, covenant or obligation in this Agreement or in any certificate or
document delivered by or on behalf of the Purchaser pursuant to this Agreement
to be performed by or complied with by or on behalf of the Purchaser.

 

Section 10.2 Indemnification by the Seller. The Seller and the Company,
severally and not jointly, shall indemnify and hold harmless the Purchaser, and
its Affiliates, officers, directors, shareholders, employees and agents and the
successors and assigns of all of them (the “Purchaser Indemnified Parties”), and
shall reimburse the Purchaser Indemnified Parties for, any Damages arising from
or in connection with (a) any inaccuracy or breach of any of the representations
and warranties of the Seller or the Company in this Agreement or in any
certificate or document delivered by or on behalf of the Seller or the Company
pursuant to this Agreement, or any actions, omissions or statements of fact
inconsistent with in any respect any such representation or warranty, or (b) any
failure by the Seller or the Company to perform or comply with any agreement,
covenant or obligation in this Agreement or in any certificate or document
delivered by or on behalf of the Seller or the Company pursuant to this
Agreement to be performed by or complied with by or on behalf of the Seller or
the Company.

 

Section 10.3 Survival; Limitations. All representations, warranties, covenants
and agreements of the parties contained herein shall survive the Closing. The
obligations of the parties pursuant to the Indemnification contained in this
Article X shall expire (a) as to non-Tax and non-environmental related Damages,
on the first (1st) anniversary of the Closing and (b) as to Tax-related and
environmental matters, the expiration of the applicable statutes of limitations
(as tolled by any waiver or extension thereof).

 

 
21


--------------------------------------------------------------------------------




 

ARTICLE XI

MISCELLANEOUS

 

Section 11.1 Notices. All notices or other communications required or permitted
hereunder shall be in writing. Any notice, request, demand, claim or other
communication hereunder shall be deemed duly given (a) if by personal delivery,
when so delivered, (b) if mailed, three (3) Business Days after having been sent
by registered or certified mail, return receipt requested, postage prepaid and
addressed to the intended recipient as set forth below, or (c) if sent through
an overnight delivery service in circumstances to which such service guarantees
next day delivery, the day following being so sent. Any party may change the
address to which notices and other communications hereunder are to be delivered
by giving the other parties notice in the manner herein set forth.

 

Section 11.2 Choice of Law. This Agreement shall be governed, construed and
enforced in accordance with the laws of Nevada, without giving effect to
principles of conflicts of law.

 

Section 11.3 Jurisdiction. The parties hereby irrevocably consent to the in
personam jurisdiction of the competent courts in Nevada in connection with any
action or proceeding arising out of or relating to this Agreement or the
transactions and the relationships established thereunder. The parties hereby
agree that such courts shall be the venue and exclusive and proper forum in
which to adjudicate such matters and that they will not contest or challenge the
jurisdiction or venue of these courts. If any party shall commence a proceeding
to enforce any provisions of this Agreement, then the prevailing party in such
proceeding shall be reimbursed by the other party for its reasonable attorney’s
fees and other reasonable costs and expenses incurred with the investigation,
preparation and prosecution of such proceeding.

 

Section 11.4 Entire Agreement. This Agreement and such other agreements related
to this transaction executed simultaneously herewith set forth the entire
agreement and understanding of the parties in respect of the transactions
contemplated hereby and supersedes all prior agreements, arrangements and
understandings of the parties relating to the subject matter hereof. No
representation, promise, inducement, waiver of rights, agreement or statement of
intention has been made by any of the parties which is not expressly embodied in
this Agreement, such other agreements, notes or instruments related to this
transaction executed simultaneously herewith, or the written statements,
certificates, schedules or other documents delivered pursuant to this Agreement
or in connection with the transactions contemplated hereby.

 

Section 11.5 Assignment. Each party's rights and obligations under this
Agreement shall not be assigned or delegated, by operation of law or otherwise,
without the other party's prior consent, and any such assignment or attempted
assignment shall be void, of no force or effect, and shall constitute a material
default by such party.

 

Section 11.6 Amendments. This Agreement may be amended, modified, superseded or
cancelled, and any of the terms, covenants, representations, warranties or
conditions hereof may be waived, only by a written instrument executed by all
the Parties.

 

 
22


--------------------------------------------------------------------------------




 

Section 11.7 Waivers. The failure of any party at any time or times to require
performance of any provision hereof shall in no manner affect the right at a
later time to enforce the same. No waiver by any party of any condition, or the
breach of any term, covenant, representation or warranty contained in this
Agreement, whether by conduct or otherwise, in any one or more instances shall
be deemed to be or construed as a further or continuing waiver of any such
condition or breach or a waiver of any other term, covenant, representation or
warranty of this Agreement.

 

Section 11.8 Counterparts. This Agreement may be executed simultaneously in two
or more counterparts and by facsimile or other electronic means, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

Section 11.9 Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such determination,
the parties shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in an
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.

 

Section 11.10 Interpretation. The parties agree that this Agreement shall be
deemed to have been jointly and equally drafted by them and that the provisions
of this Agreement therefore shall not be construed against a party or parties on
the ground that such party or parties drafted or was more responsible for the
drafting of any such provision(s). The parties further agree that they have each
carefully read the terms and conditions of this Agreement, that they know and
understand the contents and effect of this Agreement and that the legal effect
of this Agreement has been fully explained to its satisfaction by counsel of its
own choosing.

 

[Remainder of page intentionally left blank; Signature pages to follow]

 

 
23


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties have duly executed this Stock Purchase Agreement
as of the date first above written.

 

 

  LANGUAGE ARTS CORP.           By: /s/ Everett Dickson     Name: Everett
Dickson     Title: President  

 

  FLASR, INC.             By: /s/ Everett Dickson     Name: Everett Dickson    
Title: President  

 

  By: /s/ Everett Dickson     Name: Everett Dickson  

 

 
24


--------------------------------------------------------------------------------






Schedule 6.11

 

Contracts

 

Sales Rep Agreement dated November 30, 2013 between CMG Partners LLC and FLASR,
Inc.

 

TCA Statement of Work-EMDI dated January 4, 2013

 

Wholesalefund Proposal

 

 

25

--------------------------------------------------------------------------------